Citation Nr: 0008193	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

3.  Entitlement to specially adapted housing or to a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
of 20 percent for residuals of an injury of the right knee 
with meniscectomy and degenerative joint disease.  This 
appeal also arises from a February 1996 rating decision which 
denied entitlement to specially adapted housing or to a home 
adaptation grant.  This appeal further arises from a November 
1996 rating decision which denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's right knee disability is not productive of 
ankylosis; subluxation; slight or severe lateral instability; 
flexion limited to 15 degrees; extension limited to 20 
degrees; or any impairment, nonunion, or malunion of the 
tibia or fibula.

3.  The veteran has established entitlement to service 
connection for a right knee disability, evaluated as 20 
percent disabling; for a left knee disability, evaluated as 
20 percent disabling; and for gastritis, evaluated as 10 
percent disabling; and has established a combined disability 
rating of 50 percent.

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.

5.  The evidence does not show that the veteran has suffered 
the anatomical loss or the loss of use of any of his 
extremities, nor does the evidence show that the veteran is 
blind in both eyes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 20 percent, for degenerative joint disease of 
the right knee, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.71, 4.71a, Plate II, Diagnostic Codes 
5256-5261 (1999).

2.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 
(1999).

3.  The criteria for entitlement to specially adapted housing 
or to a special home adaptation grant are not met.  
38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.809, 3.809a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.


I.  Entitlement to an increased rating for degenerative joint 
disease of the right knee.

The veteran contends that his right knee is more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The veteran established service connection for residuals of 
an injury of the right knee by means of a September 1980 
rating decision, which assigned a noncompensable disability 
rating.  An April 1984 rating decision granted an increased 
rating of 10 percent for residual of an injury of the right 
knee and a right lateral meniscectomy.  A September 1994 
rating decision granted an increased rating of 20 percent for 
that disability.  That rating decision is the subject of this 
appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Disabilities of the knees are evaluated pursuant 
to the criteria found in Diagnostic Codes 5256-5261 of the 
Schedule.  38 C.F.R. § 4.71a (1999).  Under those criteria, a 
rating greater than 20 percent is warranted where the 
evidence shows favorable ankylosis of the knee in full 
extension or in slight flexion between 0 degrees and 10 
degrees (Diagnostic Code 5256); severe subluxation or lateral 
instability (Diagnostic Code 5257); flexion limited to 15 
degrees (Diagnostic Code 5260); extension limited to 20 
degrees (Diagnostic Code 5261); or impairment of the tibia or 
fibula resulting in malunion with marked knee or ankle 
disability.  38 C.F.R. § 4.71a (1999).

The Board notes that where a veteran has arthritis of a knee 
and also has lateral instability of the knee, he may be rated 
separately for the arthritis or the limitation of motion of 
knee (pursuant to Diagnostic Codes 5003, 5010, 5260, and 
5261) and for the lateral instability of the knee (pursuant 
to Diagnostic Code 5257).  VAOPGCPREC 23-97 (July 1, 1997); 
38 C.F.R. § 4.71a (1999).

A January 1994 VA medical report notes that the veteran 
complained of a sore right knee of several months duration.  
The examiner noted minimal swelling of the right knee and a 
history of cartilage removal.  The knee was stable, with mild 
crepitus.  The examiner diagnosed degenerative joint disease 
and prescribed Ibuprofen, analgesic balm, and a neoprene knee 
brace.

A March 1994 VA medical report notes that the veteran's knee 
pain continued and he had not yet received his brace.  The 
analgesic balm had relieved some discomfort at night.  The 
veteran stated that the knee hurt off and on.  He stated that 
the pain increased with squatting, weight bearing over time, 
and in cold or rainy weather.  The knee was not unstable, but 
popped on kicking out.  The objective examination was within 
normal limits, and the knee was stable without swelling.

A March 1994 VA radiology report of X-rays of the veteran's 
knees revealed that the right knee exhibited minimal changes 
of early osteoarthritis, manifested as chondromalacia of the 
patella, with no evidence of fracture, dislocation, or other 
acute pathology.  The examiner provided an impression of 
early osteoarthritis.

An April 1994 VA medical report notes that the veteran had no 
new complaints but his knees were painful and swollen.  He 
had not received his knee brace.  The knee examination was 
perfectly within normal limits, but X-rays showed early 
degenerative joint disease.

A May 1994 VA medical report notes that that the veteran was 
supplied a neoprene knee sleeve for post-traumatic arthritis 
because the one he had was too small.

A May 1994 VA medical report notes that the veteran 
complained of right knee pain, especially lateral, onset 18 
years prior when he had a hyperextension injury.  He was ten 
years post arthroscopy of the knee.  For those ten years he 
continued to have pain but the locking resolved.  He 
complained of giving way anteriorly.  He was taking no 
medication.  Physical examination found guarding precluded 
reliability of the examination.  Lachman's test was negative.  
Anterior drawer test was negative.  Varus and valgus testing 
was negative.  There was a surgical scar laterally.  There 
was no line tenderness.  The examiner diagnosed an osteophyte 
of the lateral right knee with arthritis of the right knee.  
The examiner prescribed Motrin.

An April 1995 VA medical report notes that the veteran stated 
that his right knee had been more unstable.  The veteran had 
a knee brace but requested a cane.  Objective examination 
found the right knee smaller than the left.  The examiner 
diagnosed right knee pain, status post surgery.

An April 1995 VA medical report shows that the veteran was 
given instruction on ambulating with a cane.

A May 1995 VA medical report shows that the veteran 
complained of increased instability in both knees and 
requested further intervention.  The examiner prescribed a 
brace for both knees.

A May 1995 VA medical report shows that the veteran 
complained of instability in both knees, the left worse than 
the right.  He stated that he had fallen.  The veteran had 
been treated before with non-invasive procedures.  The 
veteran was requesting a wheelchair for home use.  The 
examiner diagnosed degenerative joint disease by history and 
instability by history.

A May 1995 VA medical report shows that the physician felt 
that the veteran needed to walk as much as possible.  
However, a standard wheelchair was ordered, to be used for 
long distances only.

A May 1995 VA medical report shows that the veteran was 
issued a standard wheel chair because of degenerative joint 
disease of the knees.

A May 1995 VA X-ray of the knees found that the right knee 
showed a small spur projecting from the posterior aspect of 
the superior pole of the patella.  There was slight thinning 
of the articular cartilages of both sides of the knee.  No 
evidence of joint effusion, fracture, or dislocation was 
observed.  The examiner diagnosed minimal degenerative change 
of the right knee, and an otherwise negative study of the 
right knee.

A May 1995 VA joints examination notes that the veteran 
stated he fell off a truck in service.  He felt immediate and 
severe pain.  An arthrogram was performed and found to be 
negative.  However, he stated that he was unable to 
straighten his leg, walk, or bear weight.  He was given 
crutches and used them for about one month.  After that 
period of time, he was taken off the crutches and was able to 
walk, but his knee would lock up and not be able to be 
straightened out, with severe pain resulting.  He stated that 
he had been treated at VA undergoing more arthrograms.  All 
of them were negative until he was told he had torn cartilage 
beneath the knee cap.  He underwent an arthroscope.  He 
states that he underwent open knee surgery and ligaments and 
cartilage were removed such that he was left with "bone-on-
bone."  After surgery he felt that the knee did not return 
to normal.  However, it did get better and he was able to 
work for the postal service.  He stated that every day after 
walking his route he would suffer a swollen, painful, and 
locked up right knee.  He managed this with daily care and 
continued the job.  A routine job examination with a very 
aggressive knee examination rendered him unable to walk out 
of the office and he was discharged from his job.  The 
veteran stated that he continued to experience the same 
problems with his knee, but that now they were worse.  He 
stated he was experiencing more pain, more frequent lock ups 
occurring at least every other day, and falling when the knee 
gave way.  He stated that the knee locked up if he slept on 
his side, if he put on socks or shoes, and even walking.  He 
had been told not to stand long or bend or squat at all, and 
the pain would stay with him and get worse with time.  
Objective examination found the veteran in no apparent 
distress.  He was ambulatory with and without a cane, but 
walked with a limp favoring the right lower extremity.  There 
was no swelling, deformity, or other impairment of the knee.  
Right knee flexion was possible to 82 degrees.  Right knee 
extension was reported as "68 degrees less than zero degrees 
which is horizontal."  The examiner diagnosed chronic post-
traumatic pain with lock up and lack of stability and 
degenerative changes of the right knee.

A June 1995 VA medical report notes that the veteran reported 
his right knee giving way.  He was wearing a knee cage.  The 
veteran was advised to exercise his knees and legs and his 
medication was refilled.  He was referred for orthopedic 
evaluation.

A July 1995 VA joints examination notes that the veteran 
complained of a right knee injury in service.  He stated that 
the right knee seemed to be collapsing most of the time with 
weakness and giving out on him.  He stated that an arthrogram 
revealed some cartilage damage and he underwent a 
meniscectomy.  He wore a full splint brace of the knee.  He 
stated that he had restricted duty for two to three months 
and had to use crutches.  The veteran wore a knee brace on 
the right knee which was a lace-up brace with articulated 
metal laterally and medially.  He usually had assistance with 
a cane also.  The knees were examined with both braces off.  
There was some rigidity in trying to flex the knees.  In a 
sitting position, he was able to flex to about 90 degrees.  
There was no swelling or deformity of the knee.  Lateral 
stability seemed within reasonable limits, although there was 
stiffness to both knees on active and passive movement.  
There was some crepitance beneath the right patella.  There 
was tenderness at the lateral margins and medial margins of 
the right knee.  Flexion of the right knee was to 95 degrees.  
Extension was to two degrees from full extension, with the 
movement done slowly.  Drawer sign was negative.  The 
examiner diagnosed degenerative joint disease, knee 
derangement, and history of meniscectomy of the right knee.  
The accompanying radiology report of X-rays of the knee shows 
a small spur projecting from the posterior aspect of the 
superior pole of the patella and from the posterior aspect of 
the femoral condyle.  Nothing else remarkable was observed.  
The radiology examiner provided an impression of minor 
degenerative change of the right knee, with the examination 
of the right knee otherwise negative.

An April 1995 VA medical report notes that the veteran 
desired equipment for his car to carry his wheelchair.  He 
stated that he had surgery for removal of cartilage in 1984 
and that both of his knees would eventually need to be 
replaced.  Objective examination found no pallor or edema.  
Both of the veteran's knees were swelling and he had braces 
on both knees.  He stated that there were times when he 
couldn't move the knees much at all and times when the knees 
locked, the left more than the right.  He stated that walking 
was very painful and that extension was ten to fifteen 
degrees short of full extension and flexion was markedly 
restricted and caused the knees to lock up.  The veteran 
stated that he was unemployed due to his knee disability.  
The veteran was assisted with completion of a form for a 
handicap parking permit.

A June 1996 VA joints examination notes that the veteran 
complained that his knees locked up and could not be 
straightened out.  He said is was difficult to get around 
walking and that he had arthritis in the knee as well as bone 
on bone contact.  He stated that he had severe pain, more in 
the left knee than the right.  He stated that he felt that he 
could not work because of restrictions on prolonged standing, 
walking, and stair climbing by orthopedic doctors.  He stated 
he had been told that he should have both knees replaced.  He 
stated that he also felt unable to work because his knees 
gave out on him periodically and caused him to fall or nearly 
fall to the ground.  Objective examination found that the 
veteran in walking and changing positions from chair to 
standing appeared very rigid in the knees and did not bend 
them very much when rising from sitting to standing, 
basically pushing himself up to an upright position with his 
arms.  He ambulated stiffly, but with a normal appearing 
gait.  There was no swelling, deformity, subluxation, lateral 
instability, malunion, or nonunion of the knee.  Right knee 
flexion was to 80 degrees.  Right knee extension was to 66 
degrees less than 0 degrees with 0 degrees representing 
horizontal.  The examiner diagnosed degenerative joint 
changes in both knees as well as osteochondritis dissecans of 
the left medial femoral condyle.  The examiner noted that the 
veteran had not lost the use of the lower extremities.  The 
examiner further noted that the veteran's service-connected 
disabilities appeared to have a negative effect on his 
employability as long as employability involved the use of 
lower extremities.  This conclusion was based "on his 
difficulty ambulating and his decreased range-of-motion 
objectively, then the subjective component has to do with the 
stated symptoms in the actual examination."  The 
accompanying radiology report notes a small spur projecting 
from the posterior aspect of the upper pole of the patella, 
but nothing else remarkable was observed.  The examiner 
diagnosed minor degenerative changes of the right knee, with 
an otherwise unremarkable examination of the right knee.

An August 1996 VA medical report notes that the veteran 
complained that his medications did not stop the pain in his 
knees.

A March 1997 VA medical report notes that the veteran 
complained of both knees continuing to lock up.  The examiner 
diagnosed degenerative joint disease of the knees.

A June 1997 VA joints examination notes that the veteran had 
been sent for range of motion studies for his knees.  There 
was no swelling, deformity, subluxation, lateral instability, 
nonunion, or malunion.  Right knee flexion was to 61 degrees.  
Right knee extension was to 59 degrees.

A September 1997 VA medical report notes that the veteran 
complained of pain in both knees.  He stated that he had an 
appointment for knee replacements but decided that he wasn't 
ready.  The examiner noted degenerative joint disease of the 
knees and that the veteran took Motrin and Tylenol.

An April 1998 VA joints examination notes that the veteran 
complained of locking symptoms in both knees during flexion 
while putting his socks on, more problematic on the left than 
on the right.  He usually had pain in his knees two to three 
times per week.  His knee was sensitive to touch.  The pain 
increased particularly when bumping his knees into hard 
objects.  The veteran gave a history of using bilateral knee 
braces every day for the past three and a half years.  The 
knee brace he wore at the examination was three and one half 
years old, but still looked new.  The veteran stated that 
knee pain increased during prolonged sitting, standing, 
walking, and climbing.  The veteran took Motrin as needed and 
used local ointment for knee pain.  The veteran had been 
working as a mail carrier until 1991.  He had not worked 
since then.  The veteran was ambulatory with bilateral knee 
braces with lateral bars with side joints.  The knee brace 
had a lock joint option in the extension position, but the 
veteran was using it with flexible joint during walking.  
There was evidence of minimal increased knee flexion during 
walking.  He was able to stand on one limb on toes and heel.  
He complained of pain over the lateral aspect of the knee 
joint during walking.  He was able to walk without the 
bilateral knee braces as well.  There was no difference in 
gait with or without the knee brace.  There was 18 degrees of 
flexion of his knees while standing still.  There was 
tenderness over the lateral and medial aspect of both knees, 
but no increased skin temperature or effusion.  There was no 
muscle atrophy but muscle testing of the bilateral knee 
extensors was good in strength.  Circumference of the left 
knee was 37.5 centimeters while the right knee was 36.8 
centimeters.  Circumference of the left thigh at five 
centimeters above the patella was 38.5 centimeters while the 
right thigh was 38.9 centimeters.  The veteran experienced 
pain on range of motion of both knee joints during flexion 
and extension through the range of motion.  Crepitation was 
felt on range of motion of both knees.  The stability of both 
knees was intact.  McMurray's test was negative.  Active 
range of motion was the same as active range of motion.  
Range of motion of the right knee was from 128 degrees of 
flexion to 0 degrees of extension, with pain on flexion and 
extension.  The examiner diagnosed degenerative joint disease 
of both knees.  The examiner commented that the veteran would 
not be able to do prolonged walking, climbing, sitting, or 
standing due to his knees.

A July 1998 VA back examination notes that the veteran began 
wearing bilateral knee braces two years prior.  The veteran 
complained of pain of a 10/10 level of severity, which he 
stated was constant for the previous two years.  He 
complained of constant weakness of 10/10 severity.  He 
complained of constant stiffness of 10/10 severity.  He 
complained of constant fatigability of 10/10 severity.  He 
complained of constant lack of endurance of 9/10 severity.  
The veteran was taking Motrin four to five times per day, 
with mild relief of symptoms.  He was also taking Tylenol 
with mild relief of symptoms.  The veteran stated that he had 
constant flare-up, which was worse with any movement on a 
daily basis for the past three to four years.  The examiner 
noted that this conflicted with the veteran's earlier 
statement that the symptoms began two years prior requiring 
bilateral knee braces.  The veteran stated that symptoms were 
precipitated by any type of movement, especially twisting or 
lying flat.  He stated that symptoms were partially 
alleviated with pain medication.  The veteran stated that he 
was not able to do most daily activities due to pain.  He 
stated he was unable to participate in any type of physical 
activity and had to move slowly due to pain.  The veteran 
stated that he used a cane an average of one time per week 
for an average of two hours during the day.  He denied using 
crutches or a brace.

A May 1999 VA joints examination notes that the veteran's 
medical records were reviewed.  The examiner notes that the 
veteran had a total right meniscectomy in 1984.  He underwent 
successful recovery and returned to full duty at work after 
the surgery.  The veteran stated that he was told he had bone 
rubbing on bone and would need total knee replacement.  The 
veteran stated that in 1979 he began experiencing locking of 
the knee.  The veteran complained currently of constant pain 
and a fear of his knees locking.  The veteran stated that he 
had daily pain and weakness in both knees.  He stated that 
they were stiff with occasional locking.  He was unable to 
document the frequency of any locking, but was fearful of it 
happening at all times.  The veteran denied any heat or 
redness of the knees, but stated that they were not stable.  
He stated that he could not walk very far due to his knees.  
The veteran stated that he required the use of a cane daily, 
but was not using a cane on evaluation and had no cane with 
him at the examination.  The veteran stated that he took six 
to seven Motrin per day and Tylenol in about the same number 
per day, which the veteran stated resulted in stomach 
cramping.  For the stomach he used liquid antacid on a daily 
basis.  He complained of constant stomach pain.  The examiner 
noted that despite the constant stomach pain complaints the 
veteran had gained weight.  The veteran denied any flare up 
of his joint disease.  He stated that the pain and stiffness 
were present daily, equally on the right and left sides.  The 
veteran stated that the pain was aggravated by any motion and 
by weight bearing.  He stated that even while sitting with 
minor movements of his knees the pain increased.  He also 
stated that cold weather made his knees somewhat stiff.  The 
veteran stated that he used a cane daily, but had no cane 
with him at the examination.  He was able to ambulate in knee 
braces from the examination room to the lobby, which was a 
distance of approximately 50 yards.  He had a somewhat stiff-
legged gait at the knees, but no apparent pain.  The veteran 
stated that he had a wheelchair that he sat in at home and 
looked out the window.  He stated that he was required to use 
either a wheelchair or a cane at all times.  The veteran did 
wear bilateral, lace-up type sleeve knee braces, which had 
metal stays on the side allowing them to be locked in the 
extended position.  He stated that he wore the braces 
constantly, however the examiner noted that they appeared to 
be "in good repair, almost new."  The examiner noted that 
the veteran underwent arthrotomy with total meniscectomy of 
the right knee in 1984 without previous or subsequent surgery 
to the right or left knee.  Although the veteran complained 
of the knee locking up, the examiner noted that there was no 
documented occurrence of this since 1979.  There were no 
constitutional symptoms of inflammatory arthritis.  The 
examiner noted that the veteran had been unemployed since 
1994, when he worked as a mail carrier.  He had a walking and 
driving route.  He stated that he was unable to walk 
secondary to pain in the knees during the day, and while 
driving his mail truck the knees would become swollen from 
sitting and using the pedals after working each day.  He had 
no job after 1994.

Physical examination found that the veteran was afebrile and 
in no acute distress.  The veteran wore sleeve-type knee 
braces bilaterally.  He was ambulatory with a rather stiff 
gait.  There was pain on ambulation.  While observed during 
the examination, he held the knee in extension even out of 
the braces and pushed himself up on the chair with his arms.  
He walked stiff-legged to the examination table.  The veteran 
appeared to hold his knee in extension during the 
examination.  Measuring active range of motion while asking 
the veteran to minimally flex his right knee was only to 
about 40 degrees of flexion.  The examiner asked the veteran 
to relax to allow passive flexion and the veteran appeared to 
resist this.  Passive flexion was present during the testing 
phase to only 60 degrees.  However, the examiner noted that 
while examining the hips, he was easily able to passively 
flex the knees to 130 degrees bilaterally on the right and 
the left without difficulty.  The knee joints themselves were 
stable without evidence of either lateral or anterior 
instability in the left knee.  The diameter of the lower leg 
was measured at 12 centimeters from the tibial tuberosity and 
was 35 centimeters on the right and 35.5 centimeters on the 
left.  Full flexion was present in the right and left knees 
at 0 degrees and no fixed deformity was noted.  The veteran 
did have minimal crepitation on ballottement of patella on 
the right and left and mild crepitation with extension and 
flexion bilaterally.  The examiner noted that there was no 
evidence of instability with varus or valgus stress.  The 
veteran complained of pain with stressors, but there was no 
appreciable motion.  On anterior/posterior testing, no 
instability was noted.  The veteran complained of pain with 
McMurray's testing, and all attempted motion of the right and 
left knee.  The examiner diagnosed status post arthrotomy of 
the right knee for meniscal tear and bilateral degenerative 
joint disease with equivocal and contradictory findings on 
testing.

A May 1999 VA examination addendum notes that testing 
revealed no evidence of inflammatory arthritis.  The examiner 
noted that the veteran reported using a cane which was not 
present at the examination.  He was wearing knee braces 
bilaterally.  He was observed to ambulate a distance of 
approximately 50 yards without any alteration in his rather 
stiff-legged gait pattern.  The veteran did not appear to 
experience any change in his symptomatology while sitting in 
a chair for examination for approximately fifteen to twenty 
minutes without moving.  The veteran did give a history of 
increasing pain in his knees after a day of walking or 
driving a car.  The examiner stated that the veteran had not 
lost the use of either lower extremity or of either upper 
extremity.  He did wear sleeve-type knee braces constantly 
when weight bearing.  He used a cane and/or wheelchair 
intermittently throughout the day by his self report.  It was 
the opinion of the examiner that the veteran's service-
connected knee disabilities in conjunction with service-
connected gastritis did not render him unable to secure or 
follow a substantially gainful occupation.  The veteran was 
certainly impaired in his ambulatory abilities, but the 
examiner felt that he should be able to be trained to perform 
in a sedentary occupation.  The radiographic reports of the 
veteran's right knee found minimal sharpening of the tibial 
spines in the right knee due to very minimal osteoarthritis.  
The knees were unchanged since a previous study in June 1996.  
The examiner noted that the veteran had minimal arthritic 
changes in his knees bilaterally which would be expected to 
cause discomfort with ambulation, but certainly should not 
impair any type of sedentary occupation.

The Board finds that the criteria for entitlement to an 
increased rating for a right knee disability, greater than 20 
percent, are not met.   The Board finds that the evidence 
does not show any ankylosis of the knee.  Furthermore, the 
evidence does not show that the veteran's extension of the 
knee is limited to 20 degrees or that the veteran's flexion 
is limited to 15 degrees.  The most recent examination found, 
despite the veteran's resistance, that the veteran was 
capable of 40 degrees of active flexion and the medical 
evidence shows that the veteran is capable of full extension.  
In addition, the evidence does not show that there is any 
impairment, malunion, or nonunion of the tibia and fibula.  
The evidence also does not show any subluxation of the knee 
joint.

The veteran has consistently complained of lateral 
instability of the right knee.  He has stated that he wears 
braces on his knees constantly and uses a cane and a 
wheelchair constantly.  However, at the most recent 
examination, and at a previous examination, the examiners 
have noted that the braces the veteran wears appear almost 
new, and in good repair, despite his allegations of constant 
use.  The examinations have not discovered objective evidence 
of any lateral instability of the knees.  The most recent 
examination stated that there was no objective evidence of 
knee instability subsequent to 1979.  Therefore, the Board 
finds that there is no lateral instability of the veteran's 
knees such that the veteran might warrant a compensable 
rating for slight recurrent lateral instability pursuant to 
Diagnostic Code 5257.  Furthermore, the Board finds that 
severe recurrent lateral instability of the right knee is not 
shown which would warrant an increased rating, greater than 
20 percent.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 20 
percent is not warranted for the veteran's right knee 
disability.  The Board notes that despite the veteran's 
complaints of all the above symptoms, the objective evidence 
was unable to verify those complaints to any degree which 
would warrant a rating in excess of 20 percent and the 
examination results were found to be equivocal and 
contradictory.  Therefore, the Board finds no basis for any 
increased rating, greater than 20 percent for the veteran's 
right knee disability.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 20 percent, 
for degenerative joint disease of the right knee, are not met 
and the veteran's claim therefor is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Plate 
II, Diagnostic Codes 5256-5261 (1999).


II.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities should be granted.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1999).  It is the established policy of VA that 
all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  
38 C.F.R. § 4.16(b) (1999).

The Board notes that the veteran has established entitlement 
to service connection for a right knee disability, evaluated 
as 20 percent disabling; for a left knee disability, 
evaluated as 20 percent disabling; and for gastritis, 
evaluated as 10 percent disabling.  The veteran has 
established a combined disability rating of 50 percent.

A March 1994 VA medical report notes that the veteran lost 
his employment due to substance abuse and admission for 
treatment for substance abuse.

An April 1995 VA medical report notes that the veteran stated 
that he was unemployed due to his knee disability.

A June 1996 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
completed by the veteran's former employer at the United 
States Postal Service indicates that the veteran was removed 
from his position for "conditions arising after entrance on 
duty," and last worked there in June 1991.

In a June 1996 VA joints examination report, the examiner 
noted that the veteran's service-connected disabilities 
appeared to have a negative effect on his employability as 
long as employability involved the use of lower extremities.  
This conclusion was based "on his difficulty ambulating and 
his decreased range-of-motion objectively, then the 
subjective component has to do with the stated symptoms in 
the actual examination."

In a May 1999 VA examination addendum report, the examiner 
opined that the veteran's service-connected knee disabilities 
in conjunction with service-connected gastritis did not 
render him unable to secure or follow a substantially gainful 
occupation.  The veteran was certainly impaired in his 
ambulatory abilities, but the examiner felt that he should be 
able to be trained to perform in a sedentary occupation.  The 
examiner noted that the veteran had minimal arthritic changes 
in his knees bilaterally which would be expected to cause 
discomfort with ambulation, but certainly should not impair 
any type of sedentary occupation.

The Board finds that the veteran does not meet the percentage 
of disability criteria found in 38 C.F.R. § 4.16(a).  
Although his knee disabilities could be considered to 
constitute a single disability rated 40 percent or greater, 
he does not have additional disability to bring his combined 
disability rating to 70 percent or greater.  In addition, if 
all the veteran's disabilities were considered together as 
arising from the same etiology since the gastritis is shown 
to be due to medication taken for the knee disabilities, the 
veteran would only have a combined 50 percent rating, and not 
the single disability rated 60 percent or more required for 
consideration pursuant to 38 C.F.R. § 4.16(a).

However, consistent with VA policy, the Board has examined 
the evidence to determine whether, despite his combined 
disability rating of only 50 percent, the veteran is unable 
to secure or follow a substantially gainful occupation such 
that this claim might warrant submission to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  However, the Board finds that the evidence 
does not show that the veteran is unable to secure or follow 
a substantially gainful occupation by reason of his service-
connected disabilities.  The most recent VA examination found 
that the veteran could be trained to perform a sedentary 
occupation.

While the veteran has claimed that he lost his job with the 
postal service in 1994 due to his knee disabilities, the 
postal service would only provide information indicating that 
he lost the job for "conditions arising after entrance on 
duty."  The Board notes that a March 1994 VA medical report, 
contemporary to the time of the veteran stating he last 
worked notes that the veteran provided information indicating 
that he lost his job due to substance abuse and admission for 
treatment for substance abuse.  Thus, the Board finds that 
the evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.16 (1999).


III.  Entitlement to specially adapted housing or to a 
special home adaptation grant.

The veteran contends that he meets the eligibility 
requirements for entitlement to specially adapted housing or 
to a special home adaptation grant.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:

(a) Service.  Active military, naval or 
air service after April 20, 1898, is 
required. Benefits are not restricted to 
veterans with wartime service, and

(b) Disability.  The disability must have 
been incurred or aggravated as the result 
of service as indicated in 38 C.F.R. 
§ 3.809(a) of this section and the 
veteran must be entitled to compensation 
for permanent and total disability due 
to:  (1) The loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or (2) Blindness in both eyes, having 
only light perception, plus the 
anatomical loss or loss of use of one 
lower extremity, or (3) The loss or loss 
of use of one lower extremity together 
with residuals of organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 
(4) The loss or loss of use of one lower 
extremity together with the loss of loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809 (1999).

"Preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (1999).

The assistance referred to in § 3.809 will not be available 
to any veteran more than once.  38 C.F.R. § 3.809(c) (1999).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met:

(a) The veteran is not entitled to a 
certificate of eligibility for assistance 
in acquiring specially adapted housing 
under § 3.809 nor had the veteran 
previously received assistance in 
acquiring specially adapted housing under 
38 U.S.C. 2101(a).  A veteran who first 
establishes entitlement under this 
section and who later becomes eligible 
for a certificate of eligibility under 
§ 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no 
particular type of adaptation, 
improvement, or structural alteration may 
be provided to a veteran more than once. 

(b) The veteran is entitled to 
compensation for permanent and total 
disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss 
or loss of use of both hands.

38 C.F.R. § 3.809a (1999).

The assistance referred to in § 3.809a will not be available 
to any veteran more than once.  38 C.F.R. § 3.809a(c) (1999).

The Board notes that the veteran has established entitlement 
to service connection for a right knee disability, evaluated 
as 20 percent disabling; for a left knee disability, 
evaluated as 20 percent disabling; and for gastritis, 
evaluated as 10 percent disabling.  The veteran has 
established a combined disability rating of 50 percent.

The Board has recited above the evidence to be evaluated in 
examining the veteran's claim.  The Board finds that evidence 
does not show that the veteran meets the criteria for 
entitlement to specially adapted housing or to a special home 
adaptation grant.  The evidence clearly does not show the 
anatomic loss of any of the veteran's extremities.  
Furthermore, the evidence does not show blindness in both of 
the veteran's eyes or blindness in both eyes with 5/200 
visual acuity or less.

The veteran claims that he has lost the use of one or both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The Board 
does note that preclude locomotion means that there is a 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.

However, the Board finds that there is simply no evidence 
which indicates that the veteran has lost the use of either 
lower extremity, thus any determination as to whether the 
veteran actually had a necessity for regular and constant use 
of a wheelchair, brace, crutches, or canes in unnecessary.  
The most recent VA examination contains a specific opinion 
that the veteran had not lost the use of either lower 
extremity or either upper extremity.

The Board notes that loss of use of a hand or a foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis; for example: (a) Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more, will constitute loss of use 
of the hand or foot involved; (b) Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 3.350(a)(2) (1999).

The Board notes that the medical evidence does not show that 
the veteran has lost the use of any of his extremities.  
Evaluating the evidence, the Board finds that the evidence 
also clearly does not show that no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  In addition, 
the Board notes that the evidence does not show that the 
veteran has ankylosis of the knees or hips, nor does he have 
paralysis of the extremities or nerves in the extremities.  
Finally, the Board finds that the veteran retains a level of 
propulsion and balance with his legs that is inconsistent 
with a finding of loss of use of those extremities.

Accordingly, the Board finds that the criteria for 
entitlement to specially adapted housing or to a special home 
adaptation grant are not met and the veteran's claim therefor 
is denied.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.809, 3.809a (1999).


ORDER

Entitlement to an increased rating, greater than 20 percent, 
for degenerative joint disease of the right knee, is denied.  
Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is denied.  Entitlement to 
specially adapted housing or to a special home adaptation 
grant is denied.  This appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

